DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 54 and 55 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the capability to select a specific dispersant from a plurality of dispersants is only disclosed in relation to the embodiments of figure 5 (identified as species C in the requirement for restriction of 3/25/19) or figure 6 (species D)- please see specification paragraphs [0060-0061] and [0066].  The applicant elected species A (figure 1).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 54 and 55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 32, 34-40, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Papee US RE29142 in view of Chen US 6,045,089 and Nolan US 7,284,727, and alternatively also in view of Kwan US 2010/0036549.
Regarding claim 1, Papee teaches a weather modification vehicle, comprising:
a hull (the unit is attached to an aircraft, and aircraft inherently comprise a hull, column 7, lines 9-16);
at least one wing connected to the hull;
at least one weather modification device attached to the at least one wing and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 
wherein the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle (column 3, lines 6-34), silver iodide (column 1, lines 61-67), and table salt.
Papee does not teach a communication device configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant, or a solar panel installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.  Chen teaches a weather modification vehicle which comprises:
a hull 4f; 
at least one wing 4w connected to the hull; 
a communication device configured to receive commands 1p; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a communication device configured to receive commands as taught by Chen in order to ensure the vehicle 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.
Papee does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant (column 12 line 48-column 13 line 3); and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.  As an alternative to Chen’s communication device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a 
In an alternative interpretation, neither Papee, Chen nor Nolan teach that the communication device is configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant.  Kwan teaches an aerial dispersant vehicle in which the flight management system 104 is configured to calculate a timing and flow rate and/or volume for the drop of material [0030-0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee, Chen and Nolan with commands related to timing and amount of dispersant as taught by Kwan is order to ensure that a the dispersant is used as effectively as possible.
If applicant does not agree that Papee teaches a hull and wings, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable flight.  If applicant does not agree that the device is attached to the wing, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the device to the wing in order to provide easier access or more mounting locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the at least one weather modification composition comprises at least one of silver oxide or hygroscopic particles; and the at least one weather modification device is 
Regarding claim 3, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the at least one weather modification device is configured to eject or release the at least one weather modification composition to generate the dispersant that is spread to a cloud for cloud seeding (column 3, lines 6-34).
Regarding claim 4, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the device comprises at least one propulsion assembly, as it is inherent that aircraft comprise a propulsion assembly.  If applicant disagrees, then Chen or Nolan teaches that the aircraft comprises at least one propulsion assembly 4m, 4p.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a propulsion assembly as taught by Chen or Nolan in order to enable powered flight.
Regarding claim 5, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 4.  Chen also teaches that the solar panel is configured to generate electricity from solar energy.  Papee does not teach that the energy is for powering the at least one propulsion assembly.  Chen also teaches that the energy is for powering the at least one propulsion assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with an electric propulsion assembly powered from the solar panels as taught by Chen in order to eliminate the need for refueling and enable the use of renewable energy for flight operations.
Regarding claim 8, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  Papee also 
Regarding claim 9, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 8.  Papee does not teach that the aircraft comprises a conduit configured to connect to a drogue on another aircraft to receive a supply of fuel or the at least one weather modification composition, however the examiner is taking official notice that hose and drogue aerial refuel systems are well-known.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hose and drogue aerial refuel system in order to enable longer-duration flight times.
Regarding claim 32, Papee teaches a weather modification vehicle, comprising:
a hull (the unit is attached to an aircraft, and aircraft inherently comprise a hull, column 7, lines 9-16);
at least one wing connected to the hull;
at least one weather modification device attached to the at least one wing and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 
wherein the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle (column 3, lines 6-34), silver iodide (column 1, lines 61-67), and table salt.
Papee does not teach a system with plurality of weather modification vehicles, a solar panel installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy, or control station configured to control the operation of the plurality of weather modification vehicles for modifying weather.  Chen teaches system for weather modification, comprising: 
a plurality of weather modification vehicles 1c deployable in the air, each vehicle comprising:
a hull 4f; 
at least one wing 4w connected to the hull;
a communication device configured to receive commands 1p; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy; and
a control station 1d configured to control the operation of the plurality of weather modification vehicles for modifying weather.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Papee with multiple aircraft controlled by a control station (and therefore all related equipment) and a communication device configured to receive commands as taught by Chen in order to enable greater coverage and ensure the vehicle maintains communication and receives up-to-date commands.  Note that Chen teaches that the weather modification plan is based on plans tailored to specific atmospheric conditions (see Chen figure 5).  As modified, the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.
Papee does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant (column 12 line 48-column 13 line 3); and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.  As an alternative to Chen’s communication device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a communication device configured to receive commands as taught by Nolan in order to ensure the vehicle maintains communication and receives up-to-date commands.  Note 
If applicant does not agree that Papee teaches a hull and wings, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable flight.  If applicant does not agree that the device is attached to the wing, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the device to the wing in order to provide easier access or more mounting locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In an alternative interpretation, neither Papee, Chen nor Nolan teach that the communication device is configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant.  Kwan teaches an aerial dispersant vehicle in which the flight management system 104 is configured to calculate a timing and flow rate and/or volume for the drop of material [0030-0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee, Chen and Nolan with commands related to timing and amount of dispersant as taught by Kwan is order to ensure that a the dispersant is used as effectively as possible.
Regarding claim 34, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  Chen also teaches that the vehicles are configured to transmit signals indicating operation status of the vehicles to the control station through the communication device (measurements are time and location tagged).
Regarding claim 35, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 34.  Chen also teaches that the operation status comprises at least one of the condition of the vehicle, the operation of the solar panel, status of a cloud seeding operation, fuel in the vehicle, an amount of the at least one weather modification composition, and weather information detected by the vehicle (vehicle reports weather data).
Regarding claim 36, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  As taught, the control station is configured to control a distribution of the vehicles in the air based on weather information.  In this case, vehicles would only be directed to seed areas with clouds.
Regarding claim 37, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  Chen also teaches that the control station 1d receives weather information from the vehicles 1c (column 6, lines 1-2).
Regarding claim 38, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  Chen also teaches that each vehicle 1c comprises at least one sensor configured to measure weather information from the air, and each vehicle comprises a communication device configured to transmit signals relating to the weather information to the control station (column 6, lines 1-2).
Regarding claim 39, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  Chen also teaches that the control station 1d includes a processor configured to process the signals received from the plurality of vehicles to analyze weather information (column 6, lines 1-2), and send signals to the vehicles to adjust weather modification operations 1c to direct weather modification operations.  As taught, the system would direct operations by the aircraft as taught by Papee.
Regarding claim 40, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  Papee also teaches that the weather modification vehicle is an aircraft (with wings), but does not explicitly teach an airship, airplane or balloon.  The examiner is taking official notice that an airplane is a well-known aircraft.  It would have obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee to be an airplane in order to utilize a common, stable, well-understood form of aircraft.  If applicant disagrees, then Chen and Nolan teach that the aircraft comprises an airplane.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with as airplane as taught by Chen or Nolan in order to utilize a common, stable, well-understood form of aircraft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Papee US RE29142 in view of Chen US 6,045,089, Nolan US 7,284,727, together or also in view of Kwan US 2010/0036549, and further in view of Cobham US 2,692,102.
Regarding claim 9, Papee, Chen and Nolan teach the invention as claimed as detailed above with respect to claim 8.  Papee does not teach that the aircraft comprises a conduit configured to connect to a drogue on another aircraft to receive a supply of fuel or the at least one weather modification composition.  Cobham teaches an aircraft 31 which comprises a conduit 34 configured to connect to a drogue 33 on another aircraft 30.
Claims 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Papee US RE29142 in view of Chen US 6,045,089, Nolan US 7,284,727 and Stigler US 2015/0298786.
Regarding claim 32, Papee teaches a weather modification vehicle, comprising:
a hull (the unit is attached to an aircraft, and aircraft inherently comprise a hull, column 7, lines 9-16);
at least one wing connected to the hull;
at least one weather modification device attached to at least one of the hull and the at least one wing and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 
wherein the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle (column 3, lines 6-34), silver iodide (column 1, lines 61-67), and table salt.  
Papee does not teach a solar panel installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.  Chen teaches a system for weather modification, comprising: 
a hull 4f; 
at least one wing 4w connected to the hull;
a communication device configured to receive commands 1p; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.
Papee does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive commands related to the timing for releasing dispersant and amount of dispersant; and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.  As an alternative to Chen’s communication device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a communication device configured to receive commands as taught by Nolan in order to ensure the vehicle maintains communication and receives up-to-date commands.
If applicant does not agree that Papee teaches a hull and wings, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable flight. If applicant does not agree that the device is attached to the wing, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the device to the wing in order to provide easier access or more mounting locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

a plurality of vehicles 200 deployable in the air, each vehicle comprising:
a hull; 
at least one wing (tailfins) connected to the hull; and 
a communication device configured to receive commands [0046, 0089]; and
a control station 100 configured to control the operation of the plurality of vehicles [0007].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Papee with multiple aircraft controlled by a control station (and therefore all related equipment) as taught by Stigler in order to enable greater coverage and/or avoid weather hazards.  As modified, the commands would be related to the timing for generating dispersant and amount of dispersant.
Regarding claim 34, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that each vehicle is configured to transmit signals indicating operation status of the vehicle to the control station through the communication device (at a minimum, if signals are received, the vehicle is operating).
Regarding claim 35, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 34.  Chen also teaches that the operation status comprises at least one of the condition of the vehicle, operation of the solar panel, status of a cloud seeding operation, fuel in the vehicle, an amount of the at 
Regarding claim 36, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that the control station 100 controls a distribution of the plurality of the vehicles in the air based on weather information [0007].
Regarding claim 37, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that the control station 100 receives weather information from the plurality of vehicles 200 [0089, 0155].  If applicant does not agree that the vehicles transmit weather information, then it would have been obvious to include the weather information with the other transmitted data in order to obtain a more complete data collection.  Likewise, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the processing duties to the control station in order to consolidate processing power, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 38, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that each vehicle 100 includes at least one sensor configured to measure weather information from the air, and each vehicle includes a communication device configured to transmit signals relating to the weather information to the control station [0148, 0089].  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the processing duties to the control station in order to consolidate processing power, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse
Regarding claim 39, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Stigler also teaches that the control station 100 includes a processor configured to process the signals received from the plurality of vehicles to analyze weather information [0155], and send signals to the vehicles to adjust weather modification operations conducted by the vehicles based on the analysis of weather information [0007].  If applicant disagrees that the processing is performed in the control station, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the processing duties to the control station in order to consolidate processing power, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 40, Papee, Chen, Nolan and Stigler teach the invention as claimed as detailed above with respect to claim 32.  Papee also teaches that the weather modification vehicle is an aircraft (with wings), but does not explicitly teach an airship, airplane or balloon.  The examiner is taking official notice that an airplane is a well-known aircraft.  It would have obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee to be an airplane in order to utilize a common, stable, well-understood form of aircraft.  If applicant disagrees, then Chen teaches that the aircraft comprises an airplane.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by Papee with as airplane as taught by Chen in order to utilize a common, stable, well-understood form of aircraft.
Regarding claims 56 and 57, Papee, Chen and Nolan, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  Chen also teaches that the communication device is further configured to receive, from a ground station, a deployment area for the weather modification vehicle (claim 11).  Nolan .
Claims 1-5, 8, 9, 32, 34-40, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez De La Escalera US 9,715,039 (hereafter MDLE) in view of Chen US 6,045,089,  Nolan US 7,284,727 and Papee US RE29142, and alternatively also in view of Kwan US 2010/0036549.
Regarding claim 1, MDLE teaches a weather modification vehicle 1, comprising:
a hull; 
at least one weather modification device 2 attached to the vehicle and configured to generate a dispersant for modifying weather using at least one weather modification composition; and 
a communication device configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant (column 4, lines 56-67).
Note that MDLE teaches that the communication device allows the vehicle to receive commands for “locations suitable for rain induction and…accurate particulate seeder dispersion” (column 4, lines 56-67), which would include (or at a minimum be configured to receive) timing and amounts of dispersant.
MDLE does not teach wings or a solar panel installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.  Chen teaches a weather modification vehicle which comprises:
a hull 4f; 
at least one wing 4w
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.  
MDLE does not teach a control unit configured to process data received from the weather modification device to determine a status of weather modification operations.  Nolan teaches an aerial dispersion vehicle 506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive commands related to the timing for releasing dispersant and amount of dispersant; and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable less energy-consuming flight.  If applicant does not agree that the device is attached to the wing, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the device to the wing in order to provide easier access or In re Japikse, 86 USPQ 70.
MDLE does not teach that the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle, silver iodide, and table salt.  Papee teaches a weather modification device in which the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle (column 3, lines 6-34), silver iodide (column 1, lines 61-67), and table salt.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weather modification device as taught by MDLE with hygroscopic particles as taught by Papee in order to utilize a proven, well-known dispersant composition.  
In an alternative interpretation, MDLE does not teach that the communication device is configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant.  Kwan teaches an aerial dispersant vehicle in which the flight management system 104 is configured to calculate a timing and flow rate and/or volume for the drop of material [0030-0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with commands related to timing and amount of dispersant as taught by Kwan is order to ensure that a the dispersant is used as effectively as possible.
Regarding claim 2, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  Papee also teaches that the at least one weather modification composition comprises silver oxide or hygroscopic particles; and the at least one weather modification device is configured to burn the at least one weather modification composition to generate the dispersant and spread the dispersant to a cloud for cloud seeding (column 3, lines 6-34).
Regarding claim 3, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  MDLE also teaches that the at least one weather modification device 2 is configured to eject or release the at least one weather modification composition to generate the dispersant that is spread to a cloud for cloud seeding (column 5, lines 2-12).  Papee also teaches that the at least one weather modification device is configured to eject or release the at least one weather modification composition to generate the dispersant that is spread to a cloud for cloud seeding (column 3, lines 6-34).
Regarding claim 4, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  MDLE also teaches that the device comprises at least one propulsion assembly (column 5, lines 58-62).  If applicant disagrees, then Chen teaches that the aircraft comprises at least one propulsion assembly 4m, 4p.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a propulsion assembly as taught by Chen in order to enable powered flight.
Regarding claim 5, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 4.  Chen also teaches that the solar panel is configured to generate electricity from solar energy.  MDLE does not teach that the energy is for powering the at least one propulsion assembly.  Chen also teaches that the energy is for powering the at least one propulsion assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with an electric propulsion assembly powered from the solar panels as taught by Chen in order to eliminate the need for refueling and enable the use of renewable energy for flight operations.
Regarding claim 8, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  MDLE 
Regarding claim 9, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 8.  MDLE does not teach that the aircraft comprises a conduit configured to connect to a drogue on another aircraft to receive a supply of fuel or the at least one weather modification composition, however the examiner is taking official notice that hose and drogue aerial refuel systems are well-known.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a hose and drogue aerial refuel system in order to enable longer-duration flight times.
Regarding claim 32, MDLE teaches a system for weather modification, comprising:
a plurality of vehicles 1 deployable in the air, each vehicle comprising
a hull; and
at least one weather modification device 2
a communication device configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant (column 4, lines 56-67); and
a control station configured to control the operation of the plurality of vehicles (column 4, lines 6-10).
Note that MDLE teaches that the communication device allows the vehicle to receive commands for “locations suitable for rain induction and…accurate particulate seeder dispersion” (column 4, lines 56-67), which would include (or at a minimum be configured to receive) timing and amounts of dispersant.
MDLE does not teach wings or a solar panel installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy.  Chen teaches system for weather modification, comprising: 
a plurality of weather modification vehicles 1c deployable in the air, each vehicle comprising:
a hull 4f; 
at least one wing 4w connected to the hull;
a communication device configured to receive commands 1p; and 
a solar panel 4s installed on a surface of at least one of the hull and the at least one wing and configured to generate electricity from solar energy; and
a control station 1d configured to control the operation of the plurality of weather modification vehicles for modifying weather.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a solar panel as taught by Chen in order to provide clean energy to aircraft systems.  
506, comprising: 
a hull 504; 
at least one wing connected to the hull; 
at least one dispersal device 300 attached to the vehicle and configured to disperse a composition; 
a communication device 606 configured to receive commands related to the timing for releasing dispersant and amount of dispersant; and
a control unit configured to process data received from the dispersal device to determine a status of dispersal operations (column 8, lines 6-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a control unit to communicate with the device as taught by Nolan is order to ensure that the control system and operators are informed about system levels and status.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a hull and wings as taught by Chen or Nolan in order to effectively house equipment and enable less energy-consuming flight.  If applicant does not agree that the device is attached to the wing, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to attach the device to the wing in order to provide easier access or more mounting locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
MDLE does not teach that the at least one weather modification composition includes at least one of silver oxide, hygroscopic particle, silver iodide, and table salt.  Papee teaches a weather modification device in which the at least one weather 
In an alternative interpretation, MDLE does not teach that the communication device is configured to receive at least one command specifying a timing for generating the dispersants and an amount of the dispersant.  Kwan teaches an aerial dispersant vehicle in which the flight management system 104 is configured to calculate a timing and flow rate and/or volume for the drop of material [0030-0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with commands related to timing and amount of dispersant as taught by Kwan is order to ensure that a the dispersant is used as effectively as possible.
Regarding claim 34, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the vehicles are configured to transmit signals indicating operation status of the vehicles to the control station through the communication device (any sensed condition can be considered to be an operation status).
Regarding claim 35, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 34.  MDLE also teaches that the operation status of the vehicle includes at least one of condition of the vehicle, operation of the solar panels, a status of a cloud seeding operation, fuel in the vehicle, an amount of the at least one weather modification composition, or weather information detected by the vehicle (column 4, lines 51-67).
Regarding claim 36, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the control station is configured to control a distribution of the vehicles in the air based on weather information (column 4, lines 51-67).
Regarding claim 37, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the control station is configured to receive weather information from the plurality of vehicles (column 4, lines 51-67).
Regarding claim 38, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that at least one vehicle 1 comprises at least one sensor configured to measure weather information from the air, and at least one vehicle comprises a communication device configured to transmit signals relating to the weather information to the control station (column 4, lines 51-67).
Regarding claim 39, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the control station includes a processor configured to process the signals received from the plurality of vehicles to analyze weather information, and send signals to the vehicles to adjust weather modification operations conducted by the vehicles based on the analysis of weather information (the interpretation of measurements and transmission of signals inherently involves some form of processor).  
Regarding claim 40, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 32.  MDLE also teaches that the weather modification vehicle is an aircraft, but does not explicitly teach an airship, airplane or balloon.  The examiner is taking official notice that an airplane is a well-known aircraft.  It would have obvious to one of ordinary skill in the art 
Regarding claims 56 and 57, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 1.  MDLE also teaches that the communication device is further configured to receive, from a ground station, at least one of: a deployment area (associated with at least one of a target cloud or a potential target cloud) for at least one weather modification vehicle; a number of weather modification vehicles to deploy; a start time for a weather modification operation; an end time for a weather modification operation; the timing for generating the dispersant; or the amount of the dispersant.  Note that MDLE teaches that the communication device allows the vehicle to receive commands for “locations suitable for rain induction and…accurate particulate seeder dispersion” (column 4, lines 56-67), which would include (or at a minimum be configured to receive) timing and amounts of dispersant.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez De La Escalera US 9,715,039 (hereafter MDLE) in view of Chen US 6,045,089, Nolan US 7,284,727, Papee US RE29142, together or also in view of Kwan US 2010/0036549, and further in view of and Cobham US 2,692,102.
Regarding claim 9, MDLE, Chen, Nolan and Papee, together or also in view of Kwan teach the invention as claimed as detailed above with respect to claim 8.  MDLE does not teach that the aircraft comprises a conduit configured to connect to a drogue on another aircraft to receive a supply of fuel or the at least one weather modification 31 which comprises a conduit 34 configured to connect to a drogue 33 on another aircraft 30 to receive a supply of fuel.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft as taught by MDLE with a hose and drogue aerial refuel system as taught by Cobham in order to enable longer-duration flight times.

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive.
In response to the new/clarified limitations, please see the action above.  Please note that any of the prior art communication systems are configured to receive any command desired. However, in the interest of compact prosecution, Kwan has been added as an additional reference to teach that commands to an aerial dispersant system can comprise timing and amounts for dispersant release.
Please also note that while a full rejection was made in view of MDLE, this rejection was not addressed by the applicant.  As stated above, MDLE teaches a communication device which allows the vehicle to receive commands for “locations suitable for rain induction and…accurate particulate seeder dispersion” (column 4, lines 56-67), which would include (or at a minimum be configured to receive) timing and amounts of dispersant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacDonald US 4,936,389 teaches that aerial dispersant devices can be used to set dispersant quantities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MARC BURGESS/Primary Examiner, Art Unit 3642